Citation Nr: 1222251	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-22 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from May 1959 to February 1963.  The appellant is the Veteran's son. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  By way of a December 2009 decision, the RO awarded DEA benefits under Chapter 35, Title 38 of the United States Code, and assigned an effective date of May 7, 2007, the date of the Veteran's claim for service connection for depressive disorder. 

2.  The appellant is the son of the Veteran, born in February 1981.  He reached his 26th birthday in February 2007.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits pursuant to Chapter 35, Title 38, of the United States Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3040, 21.3041, 21.3043, 21.3300 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

II.  Analysis 

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  In this case, the appellant's potential eligibility for DEA benefits derives from his status as a child of a permanently and totally disabled Veteran. 

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e., delayed) in certain situations, including when the Veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the Veteran of such rating, whichever is more advantageous to the child. 

The basic ending date for DEA benefits is the child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  However, if the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be eight years from such effective date or date of notification, whichever is more advantageous to the child.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  The ending date can be extended if, among other things, the child suspends his or her program due to conditions determined by VA to have been beyond his or her control; for example, if immediate family obligations beyond his or her control require the child to take employment, or pursuit of the program is precluded because of illness, or child is ordered to active duty or involuntarily ordered to full-time National Guard duty.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 20.3041(g), 21.3043. 

After a careful review of the appellant's claims file the Board finds that the appellant's claim for eligibility of DEA benefits must be denied based on the law.  The December 2009 RO decision granted the Veteran eligibility for DEA benefits effective May 7, 2007.  The date assigned was the date of the Veteran's claim of service connection for depressive disorder.  Unfortunately, the appellant had his 26th birthday in February 2007, prior to the effective date of the DEA eligibility.  The 26th birthday is the delimiting birth date under 38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  Accordingly, the appellant is deemed to be ineligible for DEA benefits since he already reached the age of 26 prior to the effective date of DEA benefits. 

The Board notes that in certain situations the ending date can be extended.  An extension, however, can only be afforded if the effective date of the Veteran's permanent and total disability rating (or the notification of the rating) occurred between the appellant's 18th birthday and his 26th birthday.  That is not the case in this situation.  Since the effective date of the Veteran's rating was not until May 7, 2007, after the appellant's 26th birthday in February 2007, the ending date cannot be extended.  The appellant's claim must be denied based on the law. 

If the Veteran was found to be permanently and totally disabled prior to the appellant's 26th birthday in February 2007 then he would have been granted an ending date of 8 years from the effective date or date of notification, whichever was more advantageous.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1). 

Additionally, the appellant does not qualify for an extension under 38 C.F.R. § 21.3041(h).  Under 38 C.F.R. § 21.3041(h) extensions of ending dates are only applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control.  An extension is also available if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during her period of eligibility.  None of these situations is the case in the present matter, since the Veteran was not granted eligibility for DEA benefits until after the appellant's 26th birthday and therefore, he never was an eligible child. 

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  Therefore, the Board must find that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application. 

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  That being said, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits. 

As a closing matter, the Board notes that inasmuch as the appellant may have implicitly argued for an earlier effective date than May 7, 2007, for the establishment of basic eligibility to DEA, that the Veteran had permanent and total disability from service-connected disorders prior to that date, and that eligibility for DEA benefits should have been effective before that date, the claim for an earlier effective date is not the appellant's to make.  The benefit stems from the Veteran's claims that were considered in the December 2009 rating decision, and any claim for an earlier effective date must come from the Veteran and not the appellant.  If the Veteran wishes to file a claim for an earlier effective date, he is free to do so.


ORDER

Entitlement to Dependents' Educational Assistance benefits under the provisions of 38 U.S.C. Chapter 35 is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


